THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) is effective the twenty-second day of April,2010by and between ePlus inc. a Delaware corporation (the “Company”) or collectively, with its subsidiaries, the “Companies”) and Mark Marron (the “Executive”). RECITAL The Executive is currently employed by the Company’s subsidiary, ePlus Technology, inc., and is being offered a position as the COO of the Company and President of ePlus Technology, inc. and the parties have negotiated this Agreement in consideration of the Executive’s valuable services and expertise. NOW THEREFORE, in consideration of the mutual promises and covenant herein contained, the parties do hereby agree as follows: 1. EFFECTIVE DATE. This agreement shall be effective as of the date noted above. 2. DEFINITIONS. As used herein, the following terms shall have the followingmeanings: a. Incapacity” shall mean the Executive’s physical or mental inability to perform his or her duties under this Agreement, even with reasonable accommodations consistent with ADA requirements, for more than twelve(12) weeks, whether or not consecutive, in any twelve-month period. b. “Employment Term” shall be the period from April 22, 2010 through and including September 30, 2011. c. “Expiration Date” means the date that the Employment Term (as it may have been extended) expires. d. “Good Cause” means that the Compensation Committee of the Company’s Board of Directors (the “Board”) in good faith determines that the Executive: i. Failed to satisfactorily perform his or her duties tothe Company and such failure was not cured within 30 days of the Company’s providing Executive written notice of such failure; or ii. Failed to comply with amaterial policy of the Company that was applicable to the Executive and such failure was not cured within 30 days of the Company’s providing Executive written notice of such failure; or iii. Acted or failed to act in a manner that constitutes gross misconduct, embezzlement, misappropriation of corporate assets, breach of the duty of loyalty, fraud or negligent or willful violations of any laws with which the Company is required to comply; or iv. Was convicted of or entered a plea of “guilty” or “no contest” to a felony; v. Refused or failed to comply with lawful and reasonable instructions of the Board and such refusal or failure was not cured within 30 days of the Company providing Executive written notice of such refusal or failure; or vi. Any other material breach of this Agreement by the Executive that is not cured within 30 days of the Company providing Executive written notice of such breach. “Good Cause” shall not include failures as set forth in Section 2(d) of this Section when such failure is a result of the Executive’s illness or injury. e. “Good Reason” shall mean that within thirty days prior to the Executive’s providing the notice to the Company required under Section 6.b.ii of this Agreement that any of the following has occurred: i. a material change in the scope of the Executive’s assigned duties and responsibilities or the assignment of duties or responsibilities that are inconsistent with the Executive’s level or position; or ii. a reduction by the Company in the Executive’s base salary as set forth herein as may be increased from time to time or a reduction by the Company in the Executive’s or incentive compensation; iii. a change in the Executive’s principal office to a location outside of a 35 mile radius from the Company’s offices in Herndon, Virginia; or iv. the failure by the Company to continue to provide the Executive with benefits substantially similar to those specified in Section 5 of this Agreement. v. a termination of employment by the Executive for any reason during the 90-day period immediately following a Change of Control as “Change of Control” is defined in the 2008 Employee Long-Term Incentive Plan. vi. Any other material breach of this Agreement by the Company that is not cured within 30 days of the Executive providing the Company written notice of such breach. f. “Termination Date” shall mean the date Executive’s termination is effective, as described in the respective subparts of Section 6. 3. EMPLOYMENT. The Company and Executive hereby agree to employ the Executive as set forth herein during the Employment Term and until Executive’s employment terminates pursuant to Section 6 below. 4. POSITION, DUTIES AND RESPONSIBILITIES. During the Employment Term, the Executive shall: a. serve as the COO of the Company and the President of ePlus Technology, inc.The Executive shall be responsible for, but not limited to: direct operations responsibility for the Company’s three primary operating subsidiaries, and the strategy, organization and operations for the Company’s technology and provessional services divisions, as more fully set forth in the Company’s job description of the two positions. b. render such other services to the Company as requested provided that such services are consistent with the level of his or her position; and c. devote his or her substantially full business time, attention, skill and energy to the business of the Company and not engage or prepare to engage in any other business activity, whether or not such business activity is pursued for gain, profit or other economic or financial advantage. Executive may engage in appropriate civic, charitable, or educational activities provided that such activities do not materially interfere or conflict with the Executive’s responsibilities or the Company’s interests.Nothing in this Agreement shall preclude Executive from acquiring or managing any passive investment she has in publicly traded equity securities in companies that are not in the same line of business as the Company. 5. COMPENSATION, COMPENSATION PLANS AND BENEFITS. During the Employment Term, the Executive shall be compensated as follows: a. Executive shall receive a base annual salary of $450,000, which may be increased from time to time. b. Based on his or her MBOs and overall Company performance the Executive shall be eligible to be considered for an annual bonus of up to 50% of his or her base salary then in effect under the terms and conditions as outlined in the Executive Incentive Plan.The Company shall pay any bonus earned under this section 5(b) no earlier than the end of the fiscal year for which earned and no later than the next September 30th following the fiscal year in which the bonus was earned, provided that financial filings are timely provided to the Compensation Committee. In no event will any bonus earned under this section 5(b) be paid later than the end of the fiscal year after the fiscal year for which it was earned. c. The Executive shall receive 20,000 shares of Restricted Stock, as governed by the ePlus Long Term Incentive Plan and on a date to be determined by the Compensation Committee. d. The Executive shall be entitled to participate in and receive other benefits offered by the Company to all employees, which may include, but are not limited to, vacation, sick, holiday and other leave times, and benefits under any life, health, accident, disability, medical, and dental insurance plans. e. The Executive shall be entitled to be reimbursed for the reasonable and necessary out-of-pocket expenses, including entertainment, travel and similar items and all expenses necessary to maintain his or her professional, industry association memberships incurred by him or her in performing his or her duties, in accordance with the Company’s expense reimbursement policies in place from time to time. Any reimbursements which are includible in gross income of the Executive under this section 5(d) must meet the following conditions.Such reimbursements: (i) must be for expenses incurred during the term of this agreement; (ii) shall not be subject to liquidation or exchange for any other benefit; (iii) shall not affect eligibility for reimbursements in any other taxable year of the Executive; and (iv) shall be made no later than the last day of the Executive’s taxable year following the taxable year in which the expense was incurred. f. In the event Executive’s employment with Company terminates for any reason, any payments and benefits due the Executive under the Company’s employee benefit plans and programs, including any Long-Term Incentive Plan, shall be determined in accordance with the terms of such benefit plans and programs, and shall be in addition to any other payments or benefits herein. 6. TERMINATION OF EMPLOYMENT. a. Termination by the Company i. During the Employment Term, the Company may terminate the Executive’s employment for Good Cause.In the absence of cure by the Executive as per Section 2(d), termination by the Company for Good Cause shall be effective on the thirty-first day after the Company gives written notice to the Executive of failure to perform. ii. During the Employment Term, the Company may terminate the Executive’s employment at any time without Good Cause upon the Company’s payment to the Executive for the 30 days’ written notice period to the Executive or 30 days’ pay in lieu of such notice.Termination is effective 30 days after the date the written notice is provided to the Executive. The Company may, in its sole discretion, place the Executive on paid administrative leave as of any date prior to the end of the 30-day notice period and require that the Executive no longer be present on Company premises.During any period of paid administrative leave, the Executive is not authorized to act or speak as a representative of the Company. b. Termination by Executive i. During the Employment Term, the Executive may voluntarily terminate his or her employment for any reason with the Company upon 30 days prior notice. Termination is effective 30 days after the date the notice is provided to the Company.The Company may, in its sole discretion, place the Executive on paid administrative leave as of any date prior to the end of the 30-day notice period and require that the Executive no longer be present on Company premises.During any such period of paid administrative leave, the Executive is not authorized to act or speak as a representative of the Company. ii. During the Employment Term, the Executive may terminate his or her employment for Good Reason as defined in Section 2(e) only if theExecutive has provided the Board with written notice of his or her intent to terminate his or her employment for Good Reason at least 10 business days prior to the date of termination and the Company fails to cure the Good Reason within 10 business days after receiving Executive’s written notice.Termination for Good Reason will be effective on the 11th business day after the Company receives Executive’s written notice and fails to cure the Good Reason identified in Executive’s notice. c. Termination by Reason of Death or Incapacity Executive’s employment with the Company shall be deemed to have been terminated effective upon the date of Executive’s death, or the date upon which the Company provides Executive with notice of Incapacity. d. At-Will Termination If the Employment Term ends without the parties’ entering into a new employment agreement or extending the Employment Term of this Agreement, the Executive’s employment with the Company shall continue on an at will basis and either the Company or the Executive may terminate his or employment at any time for any reason or no reason upon 30 days’ written notice.The Company may choose to end the employment relationship at any time during any such notice period, provided that the Company pays the Executive for the balance of such notice period. 7. EFFECT OF TERMINATION. a. If the Executive’s employment ends at any time (during or after the Employment Term) for any reason, the Company shall pay the Executive his or her then current base salary and provide the Executive his or her then current benefits (as provided in Section 5) through the Termination Date. b. If during the Employment Term the Executive’s employment terminates by reason of death as described in Section 6(c), the Company shall also pay the Executive’s estate any bonus as determined by the Compensation Committee in accordance with the Company’s Executive Incentive Plan. Pursuant to the Executive incentive plan, the Compensation Committee will determine the amount of such bonus, if any, and such amount, if any, will be paid within sixty (60) days of the termination of Executive’s employment c. Provided that after the Termination Date the Executive (i) signs in the form provided by the Company a release of any claims Executive may have against the Company or its then current or former officers, directors, or employees (attached hereto as Exhibit 1) and (ii) certifies that the Executive has complied with Sections 8, 9, 10, 11 and 12 of this Agreement (confidentiality, intellectual property, non-compete, non-solicit, conflict of interest and return of property provisions), then i. If during the Employment Term, the Executive’s employment is terminated by reason of Incapacity as described in Section 6(c), the Company shall also pay the Executive any bonus as determined by the Compensation Committee in accordance with the Company’s Executive Incentive Plan for the fiscal year that includes the Termination Date, and an additional amount equal to an amount equal to one year of the Executive’s base salary. The payment of the amount equal to one year of the Executive’s base salary shall be made with thirty (30) days of termination of employment, Pursuant to the Executive Incentive Plan, the Compensation Committee will determine the amount of such bonus, if any, and such amount, if any, will be paid within sixty (60) days of the termination of Executive’s employment. ii. If, during the Employment Term, either the Company terminates Executive’s employment without Good Cause as described in Section 6(a) or Executive terminates his or her employment for Good Reason, as described in Section 6(b)(ii),then (a) the Company shall also pay Executive an amount equal to one yearof the Executive’s base salary; and (b) provided that the Executive remains eligible for and timely elects to continue his or her and any eligible dependants health benefits under COBRA, the Company shall also pay to the insurer the amount necessary for the Executive to continue medical and dental insurance for himself or herself and his or her dependants through COBRA for a period of one year after the Termination Date.Should the Executive or any of his dependants become covered under another employer’s health benefit plan before the end of the one year period, the Company will have no obligation to continue making such additional payments to the insurer.The Executive shall not be obligated in any way to mitigate the Company’s obligations to him or her under this Section and any amounts earned by the Executive subsequent to his or her termination shall not serve as an offset to the payments due him or her by the Company under this Section. Any payment due under this section 7(c)(2) shall be made in a lump sum within thirty (30) days following the termination of employment. iii. If the parties have not entered into a new employment agreement or extended the Employment Term under this Agreement and within 10 days following the end of the Employment Term either the Company or the Executive gives notice of an At-Will Termination as described in Section 6(d),then (a) the Company will pay the Executive an additional amount equal to one yearof the Executive’s base salary and (b) provided that the Executive remains eligible for and timely elects to continue his or her and any eligible dependants health benefits under COBRA, the Company shall also pay to the insurer the amount necessary for the Executive to continue medical and dental insurance for himself or herself and his or her dependants through COBRA for a period of one yearafter the Termination Date.Should the Executive or any of his or her dependants become covered under another employer’s health benefit plan before the end of the one year period, the Company will have no obligation to continue making such additional payments to the insurer.The Executive shall not be obligated in any way to mitigate the Company’s obligations to him or her under this Section and any amounts earned by the Executive subsequent to his or her termination shall not serve as an offset to the payments due him or her by the Company under this Section. Any payment due under this section 7(c)(3) shall be made in a lump sum within thirty (30) days following the termination of employment. iv. Notwithstanding the above, if the Executive is a “specified employee” within the meaning of Section 20, the payments under Subsections 7(c)(i), (ii) and (iii) above shall be made no earlier than the date provided in Section 20. v. Any release and certification required from the Executive under the first paragraph of this Section 7(c) shall be on the form attached as Exhibit 1 unless the Company has provided Executive a different form on or before his termination of employment.The applicable release and certification must be signed and returned to the Company by Executive within twenty-one (21) days of the date of termination of employment and not revoked in order for Executive to be entitled to payments under Section 7(c).Any lump sum payment due Executive under Section 7(c)(i), (ii), (iii) or (iv) shall be paid on the last day of the thirty (30) day, sixty (60) day, or other applicable period in which the Company may make such payment in compliance with the applicable provision. 8. CONFIDENTIALITY. During the course of employment, Executive has had and shall continue to have access to the Company’s Confidential Information (as defined below).Executive shall not disclose or use at any time, either during his or her employment or after his or her employment ends for any reason, any Confidential Information (as defined below) of the Company, whether or not patentable, which Executive learns as a result of his or her involvement with the Company, whether or not he developed such information.“Involvement with the Company” for purposes of this Agreement shall mean holding a position as an employee, officer, or director with either the Company or any of its affiliates (collectively, the “Companies”).“Confidential Information” means Company information that is material to the Company’s business and that is not generally known by, or made available to, the public. The term “Confidential Information” shall specifically exclude any information known to the Executive prior to his or her employment with the Company regardless of whether such information otherwise would be deemed “Confidential Information.” “Confidential Information” shall include, without limitation, information regarding: “Trade Secrets” or proprietary information; a. strategic sourcing information or analysis; b. patents, patent applications, developmental or experimental work, formulas, test data, prototypes, models, and product specifications; c. accounting and financial information; d. financial projections and pro forma financial information; e. sales and marketing strategies, plans and programs f. product development and product testing information; g. product sales and inventory information; h. personnel information, such as employees’ and consultants’ benefits, perquisites, salaries, stock options, compensation, formulas or bonuses; i. organizational structure and reporting relationships; j. business plans; k. names, addresses, phone numbers of customers; l. contracts, including contracts with clients, suppliers, independent contractors or employees; business plans and forecasts; m. existing and prospective projects or business opportunities; and n. passwords and other physical and information security protocols and information. “Trade Secrets” includes any information that derives independent economic value, actually and potentially, from not being generally known to, and is not readily being ascertainable by proper means by, other persons who can obtain economic value from their disclosure or use and that are the subject of efforts that are reasonable under the circumstances to maintain their secrecy.Information that is or later becomes publicly available in a manner wholly unrelated to any breach of this Agreement by Executive will not be considered Confidential Information as of the date it enters the public domain.If Executive is uncertain whether something is Confidential Information, Executive should treat it as Confidential Information until he receives clarification from the person to whom he or she reports that it is not Confidential Information.Confidential Information shall remain at all times the property of the Company.Executive may use or disclose Confidential Information only: a. when he or she is employed by the Company, as authorized and necessary in performing the responsibilities of his or her position, provided that he or she has taken reasonable steps to ensure that the information remains confidential; or b. with prior written consent of the CEO; or c. in a legal proceeding between Executive and the Company to establish the rights of either party under this Agreement, provided that Executive stipulates to a protective order to prevent any unnecessary use or disclosure; or d. where such disclosure is required by law, provided that Executive has complied with the following procedures to ensure that the Companies have an adequate opportunity to protect their legal interests in preventing disclosure.Upon receipt of a subpoena or any other compulsory legal process (“Compulsory Process”) that could possibly require disclosure of Confidential Information, Executive shall provide within forty-eight (48) hours of receiving it a copy of the Compulsory Process and complete information regarding the circumstances under which he or she received it to the General Counsel by hand delivery or by facsimile provided that Executive confirms with the General Counsel by phone conversation that the General Counsel received the facsimile.Executive shall not make any disclosure until the latest possible date for making such disclosure in accordance with the Compulsory Process (“Latest Possible Date”).If one of the Companies seeks to prevent disclosure in accordance with the applicable legal procedures, and provides Executive with notice before the Latest Possible Date that it has initiated such procedures, Executive shall not make disclosures of any Confidential Information that is the subject of such procedures, until such objections are withdrawn, or the appropriate tribunal either makes a final determination that the objections are invalid or orders Executive to make the disclosure. Executive hereby acknowledges that any breach of this Section 8 would cause the Company irreparable harm. 9. INTELLECTUAL PROPERTY. Executiveacknowledges that all inventions, innovations, improvements, developments, methods, designs, analyses, drawings, reports, original works of authorship, copyrights and all similar or related information (whether or not patentable) which relate to the Company’s actual or anticipated business, research and development or existing or future products or services and which are conceived, developed or made by Executive while employed by the Company (“Intellectual Property”) belong to the Company.Executive agrees that both during and after his or her employment with the Company that he or she will sign any documents or provide any information necessary for the Company to protect its rights to such Intellectual Property.If Executive is unavailable to sign any document that is necessary for the Company to protect its rights to such Intellectual Property, Executive hereby authorizes the Company to sign on his or her behalf. 10. NON-COMPETITION and NON-SOLICITATION. During Executive’s employment and for a period of one year following the date on which his or her employment ends for any reason, (the “Restricted Period”), the Executive agrees to the following below Non-Competition and Non-Solicitation restrictions. Notwithstanding the above, in the event the Employment Term ends without the parties’ entering into a new employment agreement or extending the Employment Term of this Agreement and the Executive’s employment with the Company continues on an at will basis, the one year period referenced above shall begin to run at the end of the Employment Term. a. Non-Competition Executive shall not, directly or indirectly, individually or as part of or on behalf of any other person, company, employer or other entity, except with prior written approval of the Company’s CEO, (i) own, (ii) manage, (iii) operate, (iv) advise, (v) be employed by in a capacity similar to the position he held with the Company (vi) perform services for, (vii) consult with or (viii) control any
